Case 2:21-cv-02090 Document 1-1 Filed 04/16/21 Page 1 of 8 PageID #: 7




        trXHIBIT                            6(
                                                 \''
            Case 2:21-cv-02090 Document
                                    U   1-1 Filed 04/16/21 Page 2 of 8 PageID #: 8
NYSCEF QOC. NO. i-                                                        RECEIVED NYSCEF: 08/04/20



                     SUPREME COUFT OFTHE STATE           NEW YORK
                     COUNTY OF NASSAU
                                                                           Index        wa.:   ga?f a ffa"
                 DONNA DESENA,
                                                                          Plaintiff designates
                                                       Plaintiff,         Nassaq Cor,rnt5r as
                                                                          tJ'.eplace of trial.
                                    -against-                             The basis of venue
                                                                          is plaintiffs residence.
                 TARGET CORPORATION,
                 TURNPIKE LLC AND DAVID                MANAGEMENT         SUMMOITS
                 co., INc.
                                                                          Plaintiffresides at:
                                                       Defendants         It67 Roland Avenue
                                                                          Wantagh, New York
                 To tlle above nnmed Defendantfs):
                        YOU ARE HEREBY                  to answer the complaint in this action
                and to serye a copy of your answer,     if the complaint is not served with this
                surnmons, to serve a notice of               on the Plaintiffs Attorney{s) within
                2O days after the service of this            exclusive of the dayof serwice (or
                within 30 daSc after the service is            if this suurunons is not
                personally delivered to you within     State of New York); and in case ofyour
                faihrre to appear or answer,           will be taken against you W default for
                the relief demanded herein.

                Dated:        Garden City, New York                                              I

                              July 28,2O2O
                                                                            & MORICI, L.L.P.
                                                                    Attomeys for Plaintiff
                                                                    1399 FranHin Avenue
                                                                    Garden City, NewYork 11530
                                                                    {516} 873-1eO2
               PefcpCrunts' Addressleall
               Target Corporation
               3850 Hempstead ftrrnpike
               Levittovrrn, New York 11756

               Hempstead Turnpike , LLC
               c/o Rosenbloom & Hofflich                                     SERVED
                                                                                          BY
               15 Maiden Lane - Ste 6OO
               New York, New York 10038

               David Mintdn Management Co,, Inc.
               97-l+ 63'a    Road
               Rego Ftrk,    New York 11374
                                                                                  4LL



                                                IotT
              Case 2:21-cv-02090 Document v+ zFiled
                                      utt 1-1    2 04/16/21 Page 3 of 8 PageID #: 9                           vv   t Juwt   te1

NYSCEF QOC.   NO    1                                                                       RECEIVED NYSCEF: 08/04/20


                        SUPREME COURT OF THE STATE                       NE\M YORK
                        COUNTY OF NASSAU

                     DONNA DESENA,
                                                                                             Index No.:(sO   ?qrrlk
                                                                       Plaintiff,           VERII'IED
                                                                                            COUPI,AII{T
                                           -against-

                    TARGET CORPORATION,                                   TURNPIKE
                    LLC and DAVID MINICN MANAG                                co., INc.,
                                                                       Defendants


                         Plaintiff, by her attorneys,                  & MORICI, LLP, complaining of the
                    defendants, respectfully alleges:

                             1.    That at all times herein                   tioned plaintiff, DONNA DESENA, was
                    and still is a resident of the State of                   York, Count5r of Nassau.
                            2.     Upon inforrrration and                     defendant, TARGET CORPORATION,
                   was and still is a Foreign business                              duly organiaed, existing and
                   authorized to be business in and by                         of the State of New York.

                            3.    Upon information and                    ,   defendarrt, HEMP$IEAD TURNPIKE,
                   LLC, was and still is a domestic                      Iiability companJr duly organized and
                   existing under and by virtue of the                   of the State of New York.

                           4.     Upon inforsration and                       defendant, DAVID MINKIN
                   MANAGEMENT CO., INC., was and                         is a domestic business corporation
                   duly organized and existingunder                     byvirtue of the laws of the State of New
                   York.




                                                        7.   of   '7
                                           4 z 04/16/21 Page 4 of 8 PageID #: 10
                                       u{r Filed
          Case 2:21-cv-02090 Document 1-1                                                             ee   t rLvl
                                                                                                                    -v

NYSCEF QOC.   NO    1                                                               RECEIVED NYSCEF: 08/04/20


                             5.     At all times hereinafter                defendant, HEMPSTEAD
                        ?URNPIKE LLC, owned, operated,                    maintained and supervised the
                     prernises located at 38SO                   Turnpike, Levittown, New York.
                             6.    At all times herein                  defendant, TARGEf, CORPORATION,
                     was a tenant of tJ:e premises              at 3850 Hempstead ftrrnpike, Lwittown,
                     New York and, as such, was in                and supervision of the aforementioned
                    property

                            7.     At all times hereinafter        tioned, defendant, DAVID MINKIN
                    MANAGEMEM CO., NC., was the                              company responsible for the
                    maintena.rrce of the parking lot and           return areas located at 3850
                    Hempstead Turnpike, Levittown,              York.
                            8.    At a1l times herein               , plaintiff, DONNA DESENA, was a
                    patrcn at the premises located at             Hempstead Trrrnpike, Levittown, Neu,
                            9.    At all times hereinafter,       premises and cart return areas located

                   at 385O Hempstead Turnpike,                      New York was and is open to the

                   public and is in constant use by the                 patrons, agents, servants and/or
                   employees of the above mentioned

                            10.   At all times hereinalter                 it was and still is the duty of
                   the defendants, their agents,                , and/or employees to properly
                   maintain, inspect, control, repair           supenrise the parking lot area /cart
                   return areas and maintenance                 and to properly inspect the
                   aforementioned premises so that         it   in a safe condition for patrons to pass
                   along and use without injury.




                                                    iofT
                                              z 04/16/21 Page 5 of 8 PageID #: 11
                                         + Filed
           Case 2:21-cv-02090 Document 1-1
NYSCEF ROC. NO.                                                                RECEIVED NYSCEFi 08/04/20


                           11.    On or about March 24,      19, at approximately 1:00 p.m. while

                    pl,aintiff, DONNA DESENA, was              a patron at the aforementioned

                    location and solely through the              of tJle defendants as herein alleged,
                   she was caused to trip and fall over     cart return railingwittrout fault on her
                   part, sustaining serious and              t personal injuries.
                           12. The aforesaid                was caused solely by reason of the
                   carelessness and negligence of the                   their agents, senrants and/or
                   employees in the maintenance,              repair and supervision of the parking
                   Iot area specifically the shopping      return area and without any negligence
                   on the pafr of the plaintiff              thereto.
                          13.   The negligence of the               their agents, senrants and.for
                  employees consisted, among other             , of the following:
                          a)    In negligenfly             the shopping cart return areas in the
                  parking lot to remain unsecured,                and dangerous condition;

                          bl    In failing to seeure and          install and repair the railings of
                  the shopping cart return area so         theywere stable;
                          c)    In failing to properly        maintain and repair the cart return
                  aJeai

                          d)    In failing to take any             for the safety of this plaintiffand
                  others lawfrrlly upon such parking       and shopping cart retum area;
                          e)    In causing and creating    trip and fallhazard at the shopping cart
              return area at the aforementioned




                                                  4of7
                          XI
            Case 2:21-cv-02090 Document 1-1 Filed
                                             U         :20 Page 6 of 8 PageID #: 12
                                                  04/16/21
NY,SCEF DOC. NO I                                                    RECEIVED NYSCEF: 08/04/20


                          f)     In allowing and              the shopping cart return area in the
                    parking lot to becorne and remain                  hazardous, unsafe and in a
                    dangerous condition for a long           of time   with knowledge thereof;
                          g) In hrowing and not acting        in failing to know and foresee when       it
                    should have reasonably been             and foreseen tlrat the foregoing condition
                   would create a substantial risk of             injury to patrons, and users and
                   members of the general pubtic and            particularly the plaintiff, DONNA
                   DESENA, at the time and place

                         h) In failing to properly train               in the proper inspection, repair
                   and maintenance protocol for               cart rehlrn areas;
                          14.   The accident and              iqiuries were caused. solely by reason
                   of the negligence of the defendants,        the plaintiff, DONNA DESENA, was in
                   no way negligent.

                         15.    As a result solely of the                aforesaid negligence and
                  witlrout arry negligence on the part      the plaintiff, DONNA DESENA,

                  sustained serioue injuries and was               sore, sick, Iame and disabled, all

                  of which are peffianent in nature,         said plaintiff was caused to   inqrr pain
                  and suffering, lost eafidngs,             medical and medicine expenses past,
                  present and future in a sum in            of the jurisdictional limits of the lower

                  Courts of the $tate of New York, that          otherwise have jurisdiction over this
                  matter together with the costs and                      of this action.

                      IfIfEREf,'ORE, plaintiff demands                 against the defendants in a
                  sum in excess of tJ:e jurisdictional      ts of the lower Courts of the State of




                                                   5of7
   lrE;D       Case 2:21-cv-02090 Document
                                       U   1-1 Filed 04/16/21 Page 7 of 8 PageID #: 13          wv   t JAel   4v
           =
NY,SCEF    4OC.   NO                                                          RECEIVED NYSCEF: 0B/04/20


                       Nerv York   tlrat would otherwise    jurisdiction over this matter together with
                       the costs and disbufsements of this action,

                       Dated:       Garden City, New york
                                                                                           ('
                                    JuIy 28,2O2O

                                                                                      L.L.P.
                                                                 BY: ROBERI MORICI
                                                                 Attorneys for Plaintiff
                                                                 1399 Franklin Avenue
                                                                 Garden Citn New York 11530
                                                                 (516) 873-t9O2




                                                     6of7
                          I
           Case 2:21-cv-02090 Document 1-1 Filed 04/16/21 Page 8 of 8 PageID #: 14
NVSCEF DOC. NO.                                                                      RECEIVED NYSCEF: 0B/04/202



                   SUPREME COTJRT OF THE STATE                   NEW YORK
                   COUNTY OF NASSAU

                   DONNA DESENA,

                                                              Plainti{f,
                                      -against    -
                  TARGET CORPORATIONM
                  TURNPIKE LLC and DAVID
                  MANAGEMENT CO., NC.,
                                                              Defendant.


F                  STATE OF NEW YORK         )
                                            )    ss
                   COUIVTY OF NASSAU        )

                  DONNA DESENA, being duly                    deposes and says:
                  That I am the plaintiff in tJ:e             action.
                        I have read the foregoing                          and know the contents thereof
                  and the sarrie is true to the best          our knowledge, except as to those matters
                  herein stated to be alleged upon                   tion and befief and that as to those
                  matters, we believe t}rem to be true

                  DATED: Garden City, New York
                              JuIy 28,2A2O
                                                                       M?r* h*,oo-
                                                                      DONNA      DESENA
                  Sworn before me this date,
                  The 28dt day of July 2O2O



                  NCYTARY PUBLIC                                            VALERIE PISCITELLO
                                                                     NOTARY PUBLIC, STATE OF NEW YORK
                                                                               NO. 01Pr6365890
                                                                       OUALIFIED IN SUFFOLK COUNTY  .  .
                                                                   coMMrssloN ExprREs ocroBER to, zo L  !




                                                      '7of7
